                                        Case 19-15701    Doc 12    Filed 06/05/19    Page 1 of 2


                           In the United States Bankruptcy Court for the District of Maryland

                                                                            Bankruptcy No. 19-1-5701 MHH
                          In re:
                                                                            Chapter 13
                          BERNETTE DOWNS,
                                                                            MOTION TO EXTEND TIME
                                   Debtor.
                                                                            TO FILE SCHEDULES

                                   Now Comes Debtor, by counsel The Weiss Law Group, LLC and Brett Weiss,
                          and pursuant to Rule 9006(b)(1), moves this Court for an extension of time to file the
                          Statement of Financial Affairs, Means Test, Schedules, and Chapter 13 Plan, and states:
                                   1.      Debtor had initially filed a “thin Petition,” and the Statement of Financial
                          Affairs, Means Test, Schedules, and Chapter 13 Plan have not yet been filed.
                                   2.      Debtor has been unable to finish gathering the materials necessary to
                          prepare and file the statements, schedules and lists required by Rule 1007.
                                   3.      Counsel anticipates that he will be able to file such documents by June 12,
                          2019.
                                   Wherefore, Debtor prays that the time for filing the Statement of Financial
                          Affairs, Means Test, Schedules, and Chapter 13 Plan be extended to June 12, 2019.
                          Date: June 5, 2019                                  Respectfully Submitted,

                                                                              THE WEISS LAW GROUP, LLC


                                                                              By: _______/s/ Brett Weiss________
                                                                                 BRETT WEISS, #02980
                                                                                 6404 Ivy Lane, Suite 650
                                                                                 Greenbelt, Maryland 20770
                                                                                 (301) 924-4400
                                                                                 brett@BankruptcyLawMaryland.com

                                                            Certificate of Service



  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                   Case 19-15701     Doc 12    Filed 06/05/19   Page 2 of 2


                                I hereby certify that on the 5th day of June, 2019, I reviewed the Court’s
                          CM/ECF system and it reports that an electronic copy of the foregoing document will be
                          served electronically by the Court’s CM/ECF system on the following:

                                Nancy Spencer Grigsby, Chapter 13 Trustee

                                I hereby further certify that on the 5th day of June, 2019, a copy of the
                          foregoing document was also mailed first class mail, postage prepaid, to:

                                None

                                                                          _____/s/ Brett Weiss________________
                                                                          Brett Weiss




  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                                                      –2–
